Case 1:19-cv-02045-RM-MEH Document 1 Filed 07/15/19 USDC Colorado Page 1 of 5




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO


 Case No. 1:19-cv-02045

 MARK LASSER, an individual,

                  Plaintiff,

 v.

 CHARTER COMMUNICATIONS, INC. a Delaware corporation,
 PETER BROWN,

                  Defendants.


                    DEFENDANTS’ NOTICE OF REMOVAL AND NOTICE OF
                         COMPLIANCE WITH D.C.COLO.LCIVR 81.1


         Defendants Charter Communications, Inc. (“Charter”) and Peter Brown (“Brown”)

 (collectively, “Defendants”), by and through undersigned counsel, respectfully submit this

 Notice of Removal to remove this action to this Court from District Court, Denver County,

 Colorado. Removal jurisdiction exists under 28 U.S.C. § 1331 (federal question) and § 1367

 (supplemental jurisdiction).

                                    I.   STATE-COURT ACTION

         1.       On June 19, 2019, Plaintiff Mark Lasser (“Lasser”) filed his Complaint in the

 District Court for the County of Denver, entitled Mark Lasser v. Charter Communications, Inc.

 and Peter Brown, Case No. 2019cv32398. See Exhibit A, a true and correct copy of the

 Complaint with its filed attachments.

         2.       On June 24, 2019, Lasser served the Summons and a copy of his Complaint on

 Charter. See Exhibit B, a true and correct copy of the Summons and Return of Service, which


 FIRMWIDE:165542819.1 047830.1182
Case 1:19-cv-02045-RM-MEH Document 1 Filed 07/15/19 USDC Colorado Page 2 of 5




 was filed on June 27, 2019. On June 26, 2019, Peter Brown executed a Waiver of Service. See

 Exhibit C, a true and correct copy of the Waiver of Service, which was filed on June 27, 2019.

         3.       On July 1, 2019, the Court issued a Delay Reduction Order. See Exhibit D.

         4.       A copy of the current register of actions is attached as Exhibit E.

         5.       Pursuant to 28 U.S.C. § 1446(a), these documents comprise all of the “process,

 pleadings, and orders” filed in the state court action.

         6.       Pursuant to 28 U.S.C. § 1446(b), Charter’s Notice of Removal was filed within 30

 days of service of the Complaint.

         7.       By filing the current register of actions and the documents filed in the State Court,

 Defendants certify that they have fully complied with D.C.Colo.LCivR 81.1.

                            II.     FEDERAL QUESTION JURISDICTION

         8.       Plaintiff’s Complaint alleges claims under provisions of The Americans with

 Disabilities Act, specifically 42 U.S.C. §§ 12102(1)(A), 12102(2)(A), 12111(9) and 12112(a),

 and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, as well as claims under Colorado

 law, specifically the Colorado Anti-Discrimination Act, C.R.S. § 24-34-402(1)(a) et seq., and

 wrongful discharge in violation of public policy. Because Plaintiff’s claims raise a federal

 question, jurisdiction in this Court is appropriate pursuant to 29 U.S.C. § 1331 (“The district

 courts shall have original jurisdiction of all civil actions arising under the Constitution, laws, or

 treaties of the United States.”).

         9.       The Court has supplemental jurisdiction over Plaintiff’s state law claims. 28

 U.S.C. § 1367(a). As evidenced by the factual narrative in the Complaint, Plaintiff’s federal

 claims and state law claims arise from the same case or controversy because they emanate from


                                                    2
 FIRMWIDE:165542819.1 047830.1182
Case 1:19-cv-02045-RM-MEH Document 1 Filed 07/15/19 USDC Colorado Page 3 of 5




 Plaintiff’s allegations that he was subjected to discrimination, retaliation, and wrongful

 termination. Therefore, this Court has supplemental jurisdiction over Plaintiff’s state law claims.

 28 U.S.C. § 1367(a).

         10.      Accordingly, this lawsuit is one that may be removed to this Court by Charter

 pursuant to 28 U.S.C. §§ 1441 and 1446, because this Court has original jurisdiction over this

 matter pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction under 28 U.S.C. § 1367.

                                                III.   VENUE

         11.      Before removal to this Court, this action was pending in the District Court, City

 and County of Denver, State of Colorado. Accordingly, under 28 U.S.C. § 85 and §1441(a), the

 United States District Court for the District of Colorado is the proper venue for removal.

                                    IV.   TIMELINESS OF REMOVAL

         12.      This Notice of Removal is timely because it has been filed within 30 days of

 Defendants’ receipt of Plaintiff’s Summons and Complaint on June 24, 2019 and June 26, 2019,

 respectively. See 28 U.S.C. § 1446(b)(1).

                                     V.   STATE COURT NOTIFIED

         13.      In accordance with 28 U.S.C. § 1446(d), copies of this Notice of Removal are

 being served on Lasser’s counsel and filed with Denver County District Court.

                                          VI.      CONCLUSION

  WHEREFORE, Defendants Charter Communications, Inc. and Peter Brown respectfully

  remove this action from the District Court, Denver County, Colorado, to this Court for further

  proceedings.




                                                       3
 FIRMWIDE:165542819.1 047830.1182
Case 1:19-cv-02045-RM-MEH Document 1 Filed 07/15/19 USDC Colorado Page 4 of 5




 Dated: July 15, 2019.                    Respectfully submitted,

                                          s/Joshua B. Kirkpatrick
                                          Joshua B. Kirkpatrick
                                          Elizabeth M. Froehlke
                                          Littler Mendelson, P.C.
                                          1900 Sixteenth Street, Suite 800
                                          Denver, Colorado 80202
                                          Telephone: (303) 629-6200
                                          Facsimile: (303) 629-0200
                                          jkirkpatrick@littler.com
                                          efrohlke@littler.com

                                          ATTORNEYS FOR DEFENDANTS




                                      4
 FIRMWIDE:165542819.1 047830.1182
Case 1:19-cv-02045-RM-MEH Document 1 Filed 07/15/19 USDC Colorado Page 5 of 5




                                    CERTIFICATE OF SERVICE

         I hereby certify that on this 15th day of July, 2019, a true and correct copy of NOTICE

 OF REMOVAL was filed and served via the CM/ECF system, which will send notification of

 such filing to the following.


         Jason B. Wesoky
         Darling Milligan PC
         1331 17th Street, Suite 800
         Denver, CO 80202



                                             s/Arlene Aguilar
                                             Arlene Aguilar




                                                5
 FIRMWIDE:165542819.1 047830.1182
